DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This office action is responsive to applicant’s amendment/ response filed on 10/19/2022, which has been entered and made of record. Claim 8 has been amended. No claim has been newly added. No claim has been cancelled. Claims 1-12 are pending and have been examined.

Response to Arguments
Applicant's arguments filed on 10/19/2022 have been fully considered but they are not persuasive. 
Applicant submits “However, as shown in Figure 8 of Lee, the printed circuit boards 2002, 2004, 2006 and 2008 are overlapped with the corresponding display panels 1002, 1004, 1006 and 1008. In other words, Lee does not disclose one of the printed circuit boards 2002, 2004, 2006 and 2008 is overlapped with two of the display panels 1002, 1004, 1006 and 1008 at the same time. In addition, according to paragraph [0129] of Lee, the tiled display apparatus include a plurality of controllers, each of which applies a control signal to a respective one of the gate drivers and a respective one of the data drivers. Furthermore, each of the controllers includes a respective one of printed circuit boards 2002, 2004, 2006 and 2008. It means that in the tiled display apparatus of Lee, the display panels 1002, 1004, 1006 and 1008 are not electrically connected with each other, the display panels 1002, 1004, 1006 and 1008 can be driven by different controllers. In addition, according to paragraph [0051] of Ma, Ma discloses the display panel 20 is a foldable display panel. The skilled person in the art has known that the foldable display panel is different from the tiled display system. Therefore, Ma does not disclose the present tiled display system. Therefore, Lee does not disclose "one of the plurality of circuit boards is at least partially overlapped with the first display device and the second display device and is electrically connected with the first display device and the second display device". The tiled display system of Lee is different from the present disclosure. Ma does not disclose the tiled display system. The present tiled display system is different from Ma. Hence, the present claim 1 is patentable, and its dependent claims 2-7 are also patentable” (Remarks pages 4-5).
Examiner respectfully disagrees. Lee teaches a plurality of printed circuit boards 2002, 2004, 2006 and 2008 together. Lee further teaches a plurality of display devices 1002, 1004, 1006 and 1008. As shown in Fig. 8, Lee also teaches one of the plurality of circuit boards is partially overlapped and is electrically connected with the first display device and second display device (i.e. one of the plurality circuit boards 2002, 2004, 2006 and 2008, for example circuit board 2002 is overlapped and is electrically connected with the first display device 1002; one of the plurality circuit boards 2002, 2004, 2006 and 2008, for example circuit board 2004 is overlapped and is electrically connected with the second display device 1004). Furthermore, Lee teaches “The display panels 1002, 1004, 1006 and 1008 may be connected to one another. For example, a first display panel 1002 may be connected to second and third display panels 1004 and 1006. The second display panel 1004 may be connected to the first display panel 1002 and a fourth display panel 1008” ([0124]). 
Ma’s teaching is relied upon to utilize the teaching of: wherein the one of the pluralities of circuit boards crosses a boundary between the first display device and the second display device (see Figs. 5 and 8; [0013] ... “For example, the display panel of an embodiment of the present disclosure further comprises a flexible circuit board, wherein the flexible circuit board is provided between the first display region and the second display region and the drive circuit is provided on the flexible circuit board”). As discussed in the previous office action Lee teaches the claimed tiled display system. In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Applicant further submits “However, according to paragraph [0134] and Figure 8 of Lee, each of the flexible substrates 4102, 4104, 4106 and 4108 connect electrically a respective one of the display panels 1002, 1004, 1006 and 1008 with a respective one of the printed circuit boards 2002, 2004, 2006 and 2008. In other words, the display panels 1002, 1004, 1006 and 1008 of Lee are electrically connected to the corresponding the flexible substrates 4102, 4104, 4106 and 4108. Hence, the tiled display apparatus of Lee is different from the present disclosure. Therefore, after amendment, claim 8 is patentable, and its dependent claims 9-12 are also patentable” (Remarks).
Examiner respectfully disagrees. Lee teaches a plurality of flexible substrates 4102, 4104, 4106 and 4108 which collectively form the claimed driving substrate. Since plurality of display panels 1002, 1004, 1006 and 1008 are disposed on the plurality of flexible substrates4102, 4104, 4106 and 4108 (which collectively form the driving substrate), they are also electrically connected to the driving substrate respectively.  As above, the cited prior arts teach all the recited claim limitations. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 8-11 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lee (U.S. 2017/0148374).
Regarding claim 8, Lee teaches: A tiled display device ([0003]... “tiled display apparatus”), comprising: 
a driving substrate (flexible substrates 4102, 4104, 4106 and 4108 ); 
a plurality of display panels disposed on the driving substrate, and electrically connected to the driving substrate respectively (Fig. 8; plurality of display panels 1002, 1004, 1006 and 1008 are disposed on the plurality of flexible substrates4102, 4104, 4106 and 4108 (which collectively form the driving substrate); [0018]... “the display apparatus may further include a controller outputting a control signal to the display panel driver”); and 
10a controller electrically connected to the driving substrate via a circuit board ([0018]... “controller”), and the controller driving the plurality of display panels via the driving substrate to enable each display panel to display a sub-frame (Fig. 8; [0018]... “the display apparatus may further include a controller outputting a control signal to the display panel driver”), wherein, in a normal direction of the driving substrate (flexible substrates 4102, 4104, 4106 and 4108 ), a part of the circuit board is overlapped with the driving substrate and another part of 15the circuit board is not overlapped with the driving substrate (as shown in Fig. 8 part of the printed circuit boards 2002, 2004, 2006 and 2008 partially overlapped with flexible substrates 4102, 4104, 4106 and 4108).

Regarding claim 9 Lee teaches the invention of claim 8 as discussed above. Lee further teaches: wherein the plurality of display panels are arranged in juxtaposition (see display panels 1002 and 1004 in Figs. 7 and 8).

Regarding claim 10 Lee teaches the invention of claim 8 as discussed above. Lee further teaches: wherein each of the plurality of display panels comprises a pixel array ([0069]-[0070]... “The display panel 100 includes a plurality of pixels... The pixels may be disposed in a matrix form”).

Regarding claim 11 Lee teaches the invention of claim 8 as discussed above. Lee further teaches: wherein the plurality of display panels comprise a first display panel and a second display panel disposed adjacent to the first display panel (see display panels 1002 and 1004 in Figs. 7 and 8).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee (U.S. 2017/0148374) in view of Ma (U.S. 2018/0233091).
Regarding claim 1, Lee teaches: A tiled display system ([0003]... “tiled display apparatus”), comprising: 
a plurality of circuit boards (printed circuit boards 2002, 2004, 2006 and 2008 in Fig. 8); 
a plurality of display devices (display panels 1002, 1004, 1006 and 1008 in Fig. 8) electrically connected to each other via 5the plurality of circuit boards (see Fig. 8); and 
a controller ([0018]... “the display apparatus may further include a controller) driving the plurality of display devices to enable each display device to display a sub-frame (Fig. 8; [0018]... “the display apparatus may further include a controller outputting a control signal to the display panel driver”), wherein the plurality of display devices comprise a first display device (display panels 1002 in Fig. 8) and a second display device disposed adjacent to the first display 10device (display panels 1004 in Fig. 8), wherein one of the plurality of circuit boards (printed circuit boards 2002, 2004, 2006 and 2008 in Fig. 8) is at least partially overlapped with the first display device and the second display device (display panels 1002 and 1004 in Fig. 8) and is electrically connected with the first display device and the second display device (see printed circuit boards 2002, 2004 in Fig. 8).
Lee does not explicitly teach: 15wherein the one of the pluralities of circuit boards crosses a boundary between the first display device and the second display device.
However, Ma teaches: wherein the one of the pluralities of circuit boards crosses a boundary between the first display device and the second display device (see Figs. 5 and 8; [0013] ... “For example, the display panel of an embodiment of the present disclosure further comprises a flexible circuit board, wherein the flexible circuit board is provided between the first display region and the second display region and the drive circuit is provided on the flexible circuit board”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the invention of Lee to incorporate the teaching of Ma to configure the one of the pluralities of circuit boards to cross a boundary between the first display device and the second display device. The motivation of combining these analogous arts is to provide an arrangement which enables seamless splicing display by the first display region and the second display region and improves user experience ([0059]).

Regarding claim 2 the combination of Lee and Ma teaches the invention of claim 1 as discussed above. Lee further teaches: wherein the first display device and the second display device are arranged in juxtaposition (see display panels 1002 and 1004 in Figs. 7 and 8).

Regarding claim 3 the combination of Lee and Ma teaches the invention of claim 1 as discussed above. Lee further teaches: wherein each of the plurality 20of display devices comprises a driving substrate (flexible substrates 4102, 4104, 4106 and 4108)  and a display panel disposed on the driving substrate ([0134]... “Each of the first to fourth data flexible substrates 4102, 4104, 4106 and 4108 may connect electrically a respective one of the display panels 1002, 1004, 1006 and 1008 ”).

Claim(s) 4-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee (U.S. 2017/0148374) in view of Ma (U.S. 2018/0233091) as applied to claim 3 above, and further in view of Zerwas (U.S. 2016/0357493).
Regarding claim 4 the combination of Lee and Ma teaches the invention of claim 3 as discussed above. Lee further teaches: wherein the display panel comprises a pixel array ([0069]-[0070]... “The display panel 100 includes a plurality of pixels... The pixels may be disposed in a matrix form”), and the driving substrate drives the display panel ([0019] ... “the display panel driver may further include a flexible substrate connecting the controller with the display panel and a driving chip mounted on the flexible substrate. The driving chip may generate the driving signal”).
The combination of Lee and Ma does not explicitly teach: the driving substrate has a refresh rate.
However, Zerwas teaches: the driving substrate has a refresh rate ([0070] … “the refresh frequency of the monitor, about 60 times per second”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the invention of the combination of Lee and Ma to incorporate the teaching of Liu to configure the driving substrate to have a refresh rate. The motivation of combining these analogous arts is to provide a display apparatus and display control method, which can automatically detect the topology of the plurality of sub display panels of the display panel, so that the debugging process on the display panel can be accelerated ([0005]).

Regarding claim 5, the combination of Lee, Ma and Zerwas teaches the invention of claim 4 as discussed above. Zerwas further teaches: wherein the refresh rate is in a range from 60 Hz to 3840 Hz ([0070] … “the refresh frequency of the monitor, about 60 times per second”).

Claim(s) 6-7 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee (U.S. 2017/0148374) in view of Ma (U.S. 2018/0233091) as applied to claim 1 above, and further in view of Liu (U.S. 2019/0065133).
Regarding claim 6 the combination of Lee and Ma teaches the invention of claim 1 as discussed above. Lee does not explicitly teach: wherein the plurality of display devices are electrically connected to each other in a cascading manner.
However, Liu teaches: wherein the plurality of display devices are electrically connected to each other in a cascading manner (Fig. 1a; [0038] ... “Referring to FIG. 1A, the plurality of sub display panels D are cascaded in row direction, that is, in a sequential order of D11, D12, D13, D23, D22, D21, D31, D32 and D33”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the invention of the combination of Lee and Ma to incorporate the teaching of Liu to configure the plurality of display devices to be electrically connected to each other in a cascading manner. The motivation of combining these analogous arts is to provide a display apparatus and display control method, which can automatically detect the topology of the plurality of sub display panels of the display panel, so that the debugging process on the display panel can be accelerated ([0005]).

Regarding claim 7 the combination of Lee and Ma teaches the invention of claim 1 as discussed above. Lee further teaches: wherein the first display 5device and the second display device start displaying different sub-frames in sequence.
However, Liu teaches: wherein the first display 5device and the second display device start displaying different sub-frames in sequence (Fig. 1a; [0038]... “Referring to FIG. 1A, the plurality of sub display panels D are cascaded in row direction, that is, in a sequential order of D11, D12, D13, D23, D22, D21, D31, D32 and D33. The display data sending device 120 partitions display data, such as image data and video data, according to each sub display panel D, and sequences the partitioned display data following the same sequential order for use by the corresponding sub display panels D to display”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the invention of the combination of Lee and Ma to incorporate the teaching of Liu to configure the first display 5device and the second display device start displaying different sub-frames in sequence. The motivation of combining these analogous arts is to a display apparatus and display control method, which can automatically detect the topology of the plurality of sub display panels of the display panel, so that the debugging process on the display panel can be accelerated ([0005]).

Regarding claim 12 the combination of Lee teaches the invention of claim 8 as discussed above. Lee further teaches: wherein the first display panel and the second display panel start displaying different sub-frames in 25sequence.
However, Liu teaches: wherein the first display panel and the second display panel start displaying different sub-frames in 25sequence (Fig. 1a; [0038]... “Referring to FIG. 1A, the plurality of sub display panels D are cascaded in row direction, that is, in a sequential order of D11, D12, D13, D23, D22, D21, D31, D32 and D33. The display data sending device 120 partitions display data, such as image data and video data, according to each sub display panel D, and sequences the partitioned display data following the same sequential order for use by the corresponding sub display panels D to display”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the invention of the combination of Lee to incorporate the teaching of Liu to configure the first display panel and the second display panel to start displaying different sub-frames in 25sequence. The motivation of combining these analogous arts is to a display apparatus and display control method, which can automatically detect the topology of the plurality of sub display panels of the display panel, so that the debugging process on the display panel can be accelerated ([0005]).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEBEDE T TESHOME whose telephone number is (571)270-7334. The examiner can normally be reached Monday-Friday, 8:30am-5:50pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Eisen can be reached on 5712727687. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KEBEDE T TESHOME/Examiner, Art Unit 2622                                                                                                                                                                                                        



/ALEXANDER EISEN/Supervisory Patent Examiner, Art Unit 2622